Citation Nr: 0420866	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  02-12 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension and, if so, whether the reopened claim should be 
granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a healed fracture of the clavicle of the left 
shoulder.

4.  Entitlement to service connection for post-traumatic 
stress disorder.

5.  Entitlement to a compensable evaluation for left ear 
hearing loss.







REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a September 2000 written statement, the veteran made 
reference to several additional disorders including liver 
dysfunction, hand surgery, and chronic prostatitis.  It is 
unclear whether the veteran wishes to pursue claims for 
benefits for these disorders as well.  The RO may wish to 
contact the veteran and his representative to clarify his 
intent as to these matters.

The matters of entitlement to service connection for post-
traumatic stress disorder (PTSD) and hypertension and a 
compensable evaluation for left ear hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification if 
additional action is required on the part of the appellant.


FINDINGS OF FACT

1.  An unappealed February 1988 rating decision denied 
service connection for right ear hearing loss, residuals of a 
healed fracture of the clavicle of the left shoulder, and 
hypertension.

2.  The evidence added to the record since the February 1988 
rating decision bears directly and substantially upon the 
specific matter under consideration regarding service 
connection for hypertension, and is so significant as to 
warrant readjudication of the merits of the claim on appeal 
as to this matter.

3.  The evidence added to the record since the February 1988 
rating decision does not bear directly and substantially upon 
the specific matters under consideration regarding service 
connection for right ear hearing loss and residuals of a 
healed fracture of the clavicle of the left shoulder, and is 
not so significant as to warrant readjudication of the merits 
of the claims on appeal as to these matters.


CONCLUSIONS OF LAW

1.  Evidence received since the February 1988 rating decision 
that denied service connection for hypertension is new and 
material, and the claim for service connection for 
hypertension may be reopened.  38 U.S.C.A. §§ 5100-5103A, 
5106, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.303, 3.304, 20.1104, 20.1105 (2003).

2.  The February 1988 RO rating decision that denied 
entitlement to service connection for right ear hearing loss 
and residuals of a healed fracture of the clavicle of the 
left shoulder is final, and new and material evidence has not 
been submitted to reopen the claims of entitlement to service 
connection for right ear hearing loss and a healed fracture 
of the clavicle of the left shoulder.  38 U.S.C.A. §§ 5103, 
5103A, 5106, 5107, 5108, 7104(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (CAVC) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter to the extent they 
are applicable, as discussed below.

In February 2001, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed June 2002 statement of the 
case (SOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
service connection and a compensable rating.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the SOC contained the new duty-to-assist and reasonable doubt 
regulations codified at 38 C.F.R. §§ 3.102 and 3.159 (2003).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition 
of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matters being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The CAVC 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
CAVC has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  New and Material Evidence to Reopen - Service Connection 
for Right
Ear Hearing Loss, Hypertension, and Residuals of Healed 
Fracture
of Left Clavicle

The RO, in a decision dated in February 1988, denied the 
veteran's claims of entitlement to service connection for 
right ear hearing loss, hypertension, and a healed clavicle 
fracture at the left shoulder.  The RO found at the time that 
there was no current medical evidence of right ear hearing 
loss and there was no evidence in service of blood pressure 
readings indicative of hypertension or a shoulder injury.  
The veteran did not perfect a substantive appeal as to the 
RO's decision, and it became final.

The evidence of record at the time of the February 1988 
rating decision that denied service connection for right ear 
hearing loss, hypertension, and residuals of a fracture of 
the clavicle of the left shoulder included the veteran's 
service medical records.  On a report of medical history 
completed when he was examined for enlistment into service in 
October 1966, the veteran denied having bone, joint, or other 
deformity,a painful or trick shoulder, or high blood 
pressure.  When examined for enlistment into service on 
October 31, 1966, the veteran's blood pressure was 150/104, 
and an upper extremity abnormality was not noted.  Audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-
-5
LEFT
       -
5
-5
5

35

The veteran was found qualified for induction into service.  
In a written statement dated November 25, 1966, W.C., M.D., 
said he took the veteran's blood pressure that day and it was 
142/92.  Dr. W.C. said the reading was taken just as the 
veteran walked in (to the office, apparently), and the doctor 
suspected the true blood pressure reading was lower.  A 
further note indicates that after a five-minute rest the 
blood pressure reading was 130/86.  According to a note on 
the veteran's entrance examination report, dated November 28, 
1966, a service physician said that a recent blood pressure 
check was normal.

Service medical records reveal that an April 1967 record 
entry indicates the veteran was seen for complaints of back 
pain and reported he was in a car wreck in 1965.  He denied 
having any trouble until this time.  There was tenderness 
over the right lumbar paraspinal muscles, with no spasm.  The 
impression was back strain.  In May 1967, the veteran was 
seen for complaints of pressure in his right ear, diagnosed 
as otitis externa.  In September 1967, he complained of 
trouble with both ears and reported pain and loud noise.

On a report of medical history completed in February 1969 in 
conjunction with a flight physical examination, the veteran 
checked "yes" to having ear, nose, or throat trouble and to 
having high or low blood pressure, and "no" to having a 
painful or trick shoulder.  

When examined for discharge in July 1970, the veteran's upper 
extremities were normal and his blood pressure was 120/78.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
       
15
5
10
50
50

High frequency hearing loss in the left ear was noted.

Post-service, a November 1987 VA general medical examination 
report indicates that the veteran, who was 43 years old, 
reported that in 1969 while in service hypertension was 
discovered on a routine physical examination and he was 
grounded from flight training, but medication was not 
prescribed.  On a 1970 employment physical examination he 
said an elevated blood pressure and rapid heart rate were 
noted.  He said he had been treated since that time with 
diuretics and other prescribed medication.  He did not 
currently take prescribed antihypertensive medication due to 
side effects (impotence).  The diagnoses included poorly 
controlled hypertension and palpitations, and tachycardia by 
history with a normal electrocardiogram.  The VA examiner 
said that service medical records may be helpful (to review, 
apparently).

A November 1987 VA ear, nose, and throat (ENT) examination 
report indicates that the veteran gave a history of 
subjective hearing loss in both ears in 1971 after his 
discharge from service.  He experienced a gradual worsening 
of his hearing and had ear pain with loud noises.  The 
veteran said that in service he worked as an aircraft 
electrician on the flight deck of an aircraft carrier and was 
exposed to loud noises.  He said he wore ear protection 
intermittently and he denied ear infections, injuries, or 
sinus difficulties.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10

10
LEFT
       
10
10
10

45

The diagnosis was moderately severe high frequency hearing 
loss in the left ear.

A November 1987 VA orthopedic examination report indicates 
that the veteran reported incurring a fracture of his left 
clavicle in a 1965 motor vehicle accident that was treated 
with a "figure-eight" harness.  He had no problem 
thereafter and no trouble with his enlistment physical 
examination.  The veteran said that his shoulder started to 
act up from lifting in the Navy and he was treated several 
times, including X-rays, at the Naval Air station at Whidbey 
Island, Washington.  He thought anti-inflammatory medications 
were prescribed.  After service, the veteran worked for the 
telephone company and had left shoulder pain from moving 
furniture that, from 1970 to 1974, was treated with cortisone 
injections by a local doctor.  He was also given a sling.  In 
El Paso, Texas, the veteran again injured his shoulder in 
lifting and received another injection.  He reinjured it in 
San Antonio and was given a cortisone injection.  The veteran 
worked for a delivery service, delivering eight-gallon cases 
of paint, and for a vending machine company, carrying cases 
of soda.  He had not worked since March 1983.  The veteran 
currently reported left shoulder pain on lifting it or 
holding a board to saw or nail, especially overhead.  He said 
the shoulder popped, and he was unable to sleep on it.  He 
said he is right-handed.  An X-ray of the veteran's left 
shoulder girdle showed slight deformity of the middle third 
of the shaft of the clavicle, apparently from an old 
fracture.  The clinical diagnoses were healed fracture of the 
middle third left clavicle and tendinitis of the left 
shoulder.

The February 1988 rating decision was final based upon the 
evidence then of record.  However, a previously finally 
denied claim will be reopened if new and material evidence is 
received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
VCAA did not alter this requirement.  38 U.S.C.A. § 5103A(f) 
(West 2002).  If the Board determines that the evidence is 
new and material, the case is reopened and evaluated in light 
of all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, this means that the Board must look at all the 
evidence submitted since the February 1988 decision, which 
was the most recent final adjudication that disallowed the 
veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis to reopen a previous decision.  
Moreover, Hodge stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's current request to reopen his 
claim was filed in September 2000, the regulations in effect 
before August 29, 2001, are for application.  Nevertheless, 
to whatever extent the new rules have changed the approach to 
developing evidence in claims, they have not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

As noted, an application to reopen the veteran's current 
claim was received by the RO in September 2000.  The evidence 
added to the record includes the veteran's written 
statements, and medical records from the Texas Department of 
Criminal Justice dated from 1994 to 2001.

The prison medical records reflect the veteran's treatment 
for hypertension, described as being under control.  

According to prison medical records dated from June to 
September 1995, the veteran complained of vertigo and left 
ear pain.  He was noted to have asymmetric hearing loss, 
worse in his left ear.  The June 1995 audiogram findings, in 
pure tone thresholds, in decibels, appear to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10

5
LEFT
        
25
25
30
70
50

The clinical impression was mild to severe left ear hearing 
loss.

In his February 2002 notice of disagreement, the veteran 
maintained that both his left and right ears were damaged by 
jet aircraft noise while he served on the flight decks of the 
Franklin D. Roosevelt and John F. Kennedy aircraft carriers.  
He pointed to the June 1995 record noted above in support of 
his assertions.  In addition, the veteran said he initially 
injured the clavicle of his left shoulder in 1965 and 
reinjured the left shoulder while serving on the flight line 
at Whidbey Island, Washington, when he accidentally fell down 
a companionway of an A-3D aircraft and then fell 
approximately ten feet to the tarmac.  He said medical 
treatment at the time included X-rays.  He reported receiving 
several cortisone injections in his shoulder during the 1970s 
and 1980s, and said his working ability was greatly limited.  

In his March 2003 written statement, the veteran said his 
left shoulder was "greatly worsened" in service.  He said 
he received one cortisone injection in Longview, Texas, while 
in the reserves, one in 1975 in El Paso, Texas, and one in 
the 1980s while working in New Orleans, Louisiana.

As noted above, the veteran has asserted that he has 
residuals of a fracture of the clavicle of the left shoulder, 
hypertension and right ear hearing loss and that the 
disorders had their origin during his period of active 
service.  His service medical records do not show complaints 
or diagnosis of, or treatment for right ear hearing loss, 
residuals of a fracture of the clavicle at the left shoulder 
or hypertension, although the 1966 enlistment examination 
report and a private record dated days before he entered 
service reflect some elevated blood pressure readings.

A.  Hypertension

The evidence received since the February 1988 decision 
consists of the veteran's written statements to the effect 
that he was grounded as an aircrew member because of 
hypertension while stationed at Whidbey Island, and medical 
records from the Texas Department of Criminal Justice.  
Medical records dated as recently as 2001 reflect his 
treatment for well-controlled hypertension. 
 
This evidence is new, and does bear directly on the question 
of whether the veteran has hypertension related to active 
military service.  In the Board's opinion, under the Federal 
Circuit Court case law, this evidence provides a more 
complete picture of the veteran's disability and its origin, 
and thus does bear directly and substantially upon the 
specific matter under consideration and is so significant as 
to warrant reconsideration of the merits of the claims on 
appeal.  This is particularly true in view of the low 
threshold required to establish new and material evidence 
under the Hodge precedent, supra.  Thus, this evidence is new 
and material, and we may reopen the veteran's claim of 
entitlement to service connection for hypertension.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for hypertension and 
will issue a final decision once that development is 
complete, if the case is ultimately returned to the Board. 

B.  Right Ear Hearing Loss and Residuals of 
Healed Fracture of Left Clavicle

The evidence added to the file in the context of the attempt 
to reopen the claims of entitlement to service connection for 
right ear hearing loss and residuals of a healed clavicle 
fracture of the left shoulder essentially fails to address 
the inadequacies of the appellant's claims at the time of the 
prior denial in February 1988.  In this respect, the 
additional evidence submitted does not suggest that the 
veteran had right ear hearing loss or residuals of a healed 
clavicle fracture of the left shoulder due to service, and 
the recently added non-VA medical records and written 
statements do not support the appellant's contentions that 
such disorders were incurred in or related to his period of 
active service.

Even assuming, arguendo, that the appellant's claims for 
service connection for right ear hearing loss and residuals 
of a healed clavicle fracture of the left shoulder were to be 
reopened and considered on the merits, the claims would still 
fail.

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of arthritis in service, 
its incurrence in service will be presumed if the disease was 
manifest to a compensable degree within one year after 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Moreover, the fact that a 
condition occurred in service alone is not enough; there must 
be a current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

1.  Right Ear Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  
Even though disabling hearing loss is not be demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley, supra (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385, discussed infra.

The veteran has asserted that he was exposed to acoustic 
trauma while serving as an electrician on aircraft carriers 
in service.  He reported intermittently wearing ear 
protection, and contends that he has right ear hearing loss 
that is directly related to active service.  With reference 
to contemporaneous documentation, the evidence of record 
shows that, at his induction physical prior to entering 
service, in October 1966, no right ear hearing loss was 
reported.  Service medical records on file are negative for 
reference to a complaint of right ear hearing difficulty.  In 
July 1970, when examined for separation, his right ear 
hearing was normal, and no right ear hearing loss or 
abnormality was reported. 

The veteran is not required to show that he met the criteria 
of 38 C.F.R. § 3.385 at separation if he has a hearing loss 
otherwise shown to have begun in service.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  However, as detailed 
above, there is no evidence of any medical treatment for a 
hearing loss in the right ear during service, although the 
records indicate the veteran was treated for otitis externa.  
The Board acknowledges, and has no reason to doubt, the 
veteran's assertion that he was exposed to acoustic trauma 
from aircraft in service during wartime service.  See 38 
U.S.C.A. § 1154(b) (West 2002).  Nevertheless, although the 
veteran reported having a right ear hearing problem after his 
release from active service, there is no current objective 
medical evidence of a diagnosed right ear hearing loss.  In 
fact, the June 1995 audiogram merely reflects asymmetrical 
hearing loss in the veteran's service-connected left ear.  
 
While 38 U.S.C.A. § 3.385 does not bar service connection for 
hearing loss, it does not compel service connection either, 
if the veteran currently meets its criteria.  Ledford v. 
Derwinski, 3 Vet. App. at 89.  However, here the objective 
and competent current medical record is devoid of any 
probative medical opinion to link any currently diagnosed 
right hearing loss to service.  The June 1995 audiogram to 
which the veteran points expressly found only left ear 
hearing loss.
 
At the time the veteran entered service, right ear hearing 
was normal, as well as when he was examined for separation in 
1970.  His hearing was also normal when VA examined him in 
1987.

In sum, the record demonstrates that no right ear hearing 
loss was found in service or on separation from service.  
Moreover, on VA examination after the veteran's separation 
from service, there was no showing that he had right ear 
hearing loss.  Furthermore, the veteran has submitted no 
evidence to show that he currently has right ear hearing 
loss.  In short, no medical opinion or other medical evidence 
showing that the veteran currently has right ear hearing loss 
has been presented.  Rabideau v. Derwiniski, 2 Vet. App. at 
143.


Accordingly, as it has not been shown that the veteran has a 
right ear hearing loss related to service or any incident 
thereof, service connection for right ear hearing loss must 
be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2003).  
The evidence is not so evenly balanced as to raise a 
reasonable doubt.  38 U.S.C.A. § 5107.

2.  Residuals of Healed Fracture of Left Clavicle

The veteran also seeks service connection for residuals of a 
healed clavicle fracture in the region of the left shoulder.  
He has variously contended that he sustained a fracture of 
the clavicle of the left shoulder in a 1965 motor vehicle 
accident, before he entered active service, and that the 
injury was worsened in service.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2004).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  In addition, "[t]he usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment . . . will not be considered 
service-connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of pre-existence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The CAVC, in Cotant v. Principi, 
17 Vet. App. 116 (2003), has identified that apparent 
conflict between the statute and regulation, and the VA 
General Counsel has issued a precedential opinion, VAOPGCPREC 
3-2003 (July 16, 2003), holding subsection 3.304(b) to be 
invalid insofar as it requires a claimant to show an increase 
in severity of the claimed disorder before VA's duty under 
the second prong of the rebuttal standard applies.  In 
conformity with the Court's analysis and the GC opinion, the 
Board cites 38 C.F.R. § 3.304(b) herein only for the 
provisions of the regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The CAVC has held that the presumption 
of soundness upon entry into service may not be rebutted 
without "contemporaneous clinical evidence or recorded 
history" in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Subsequently, the Federal Circuit explained the 
Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 
(Fed. Cir. 2000).

The Court of Appeals for Veterans Claims has consistently 
stated that temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered 'aggravation in service' unless the 
underlying condition, not just the symptoms, has worsened."  
See Maxson v. West, 12 Vet. App. 453, 458 (1999), citing Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); see also Daniels 
v. Gober, 10 Vet. App. 474, 479 (1997).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The medical evidence of record demonstrates that, in his 
February 2002 and March 2003 written statements, the veteran 
contends that he initially injured his left shoulder in 1965, 
prior to entering service, and that his left shoulder was 
"greatly worsened" when he accidentally fell down a 
companionway and then fell ten feet to the tarmac.  He said 
he was medically treated at Whidbey Island, Washington, and, 
after service received several cortisone injections, 
including on while on reserve status in Longview, Texas.  

However, the objective medical evidence of record does not 
support the veteran's contentions.  Rather, the medical 
evidence demonstrates that, when he was examined for 
enlistment into service in October 1966, his upper 
extremities were normal and he denied having any shoulder 
trouble.  Thus, the veteran was presumed sound as to any 
alleged shoulder injury when he entered active service.  




The veteran has contended that service connection should be 
granted for residuals of a healed fracture of the left 
clavicle.  Although the evidence shows that the veteran 
currently has a healed fracture of the clavicle of the left 
shoulder and tendinitis, no competent medical evidence has 
been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, the 
record reflects that service medical records are totally 
devoid for complaints of, or treatment for, a left shoulder 
disorder and, in 1967, he reported sustaining a back, not a 
shoulder, injury in a 1965 motor vehicle accident.  On a 1969 
report of medical history, the veteran denied having a trick 
or painful shoulder, and, when examined for discharge in June 
1970, the veteran again denied having a trick or painful 
shoulder, and, finally, when examined for separation that day 
that his upper extremities were normal.  The first post-
service evidence of record of a healed fracture of the 
clavicle of the left shoulder is from 1987, more than 17 
years after the veteran's separation from service.  In short, 
no medical opinion or other medical evidence relating the 
veteran's residuals of a healed fracture of the clavicle of 
the left shoulder to service or any incident of service has 
been presented.

Now the veteran would argue that he fell down a companionway 
in service and received medical treatment for a left shoulder 
injury, although the service medical records do not support 
that assertion.  He says he received a cortisone shot shortly 
after discharge, while in the reserves, although he did not 
report such treatment in the reserves when initially examined 
by VA in 1987.  At that time he reported left shoulder pain 
attributed to moving furniture, and said he had received 
cortisone injections from private physicians after service.  
Even if the veteran did fall down a companionway in service, 
the service medical records do not show any treatment for a 
left shoulder injury.  Even if he received a cortisone shot 
in the reserves, there is no medical evidence of injury of a 
left shoulder injury in service, and no record of a pre-
service injury such as to give rise to consideration of 
aggravation of any pre-service injury.


3.  Summary as to Hearing Loss and Clavicle Claims

Here, as was the case at time of the RO's February 1988 
decision, the medical evidence fails to demonstrate that the 
veteran has right ear hearing loss or the residuals of a 
healed clavicle fracture of the left shoulder as a result of 
his active military service.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994).  Here, the veteran has not submitted any medical 
opinion or other medical evidence that supports his claims.  
The evidence now of record fails to show that the veteran 
currently has right ear hearing loss and/or residuals of a 
healed clavicle fracture at the left shoulder related to 
service, or to a service-connected disability.  Thus, these 
claims would be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(a); 38 C.F.R. § 3.303, 3.307, 3.309.  In other 
words, without our doubting for a moment the sincerity of the 
veteran's accounts of his military experience, we must be 
mindful that only medical professionals may make valid 
medical assessments of his condition, his current disability, 
and the etiology thereof.

Consequently, the Board finds that the evidence received 
since the February 1988 RO decision regarding the claims for 
service connection for right ear hearing loss and residuals 
of a healed clavicle fracture of the left shoulder is 
cumulative of the evidence previously considered by the RO 
and not sufficiently significant to warrant reconsideration 
of the merits of the claims on appeal.  As the evidence 
received since the February 1988 RO decision to deny service 
connection for right ear hearing loss and residuals of a 
healed clavicle fracture of the left shoulder is not new and 
material, it follows that the claims for service connection 
for right ear hearing loss and residuals of a healed clavicle 
fracture of the left shoulder may not be reopened.

ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for hypertension is 
reopened, and the appeal is, to that extent, granted.

New and material evidence having not been submitted, the 
appellant's application to reopen the claims of entitlement 
to service connection for right ear hearing loss and 
residuals of a healed fracture of the clavicle of the left 
shoulder is denied.


REMAND

The VCAA substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See 38 U.S.C.A. §§ 5100-
5103A, 5106-7.  VA has published regulations implementing 
many of the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 
(Nov. 19, 2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant as to any information and evidence needed to 
substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

The veteran seeks service connection for hypertension.  When 
examined for enlistment in October 1966, his blood pressure 
was 150/104.  A private medical record dated November 25, 
1966, indicates his blood pressure was 142/92 and was taken 
just as he walked in.  The physician suspected the true blood 
pressure reading was lower, and after a five-minute rest the 
veteran's blood pressure was reported as 130/86.  When 
examined for separation in July 1970, the veteran's blood 
pressure reading was 120/78.  When examined by VA in November 
1987, diagnoses included poorly controlled hypertension, and 
palpitations and tachycardia by history.  At that time, the 
VA examiner indicated, "[s]ervice medical records may be 
helpful".  However, there is no indication that the 
veteran's service medical records were made available for the 
VA examiner to review at that time.  Medical records from the 
Texas Department of Criminal Justice dated from 1994 to 2001 
indicate that the veteran's hypertension was controlled.  The 
Board believes that, in the interest of due process and 
fairness, the veteran should be afforded a VA examination to 
determine the etiology of any hypertension found to be 
present.

Furthermore, the veteran has also filed a claim for a 
compensable evaluation for his service-connected left ear 
hearing loss, but has not been afforded a VA examination in 
conjunction with that claim.  The veteran is currently 
incarcerated, and it appears that a VA examination scheduled 
in February 2001 was cancelled after the Texas Department of 
Criminal Justice notified the VA medical facility that he was 
a convicted murderer and high escape risk.  According to a 
note in the file, the VA Chief of Police at the medical 
facility determined that having the veteran come to the 
hospital was a poor idea, as he was a high security risk.  
However, there is no indication that the RO requested that a 
prison physician examine the veteran and perform an 
audiologic examination to determine the current severity of 
his service-connected left ear hearing loss.  The Board 
believes this should be done. 

Finally, the veteran also seeks service connection for PTSD.  
To grant such a claim requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 
128, 139-143 (1997).  The Board observes that the June 2002 
statement of the case does not include the statutory criteria 
for service connection for PTSD under 38 C.F.R. § 3.304(f).  
Prior to the Board considering the veteran's claim, he must 
be provided with a supplementary statement of the case (SSOC) 
that includes the pertinent laws and regulations regarding 
service connection for PTSD.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent.  Such notice should 
specifically apprise the veteran of the evidence 
and information necessary to substantiate his 
claims and inform him whether he or VA bears the 
burden of producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any evidence or 
information.

2.  The RO should attempt to obtain audiologic 
and internal examinations in order to determine 
the current severity of the service-connected 
left ear hearing loss, and the etiology of any 
hypertension found to be present.  

a.  If the Texas Department of Criminal 
Justice or the warden of the prison facility, 
and/or the VA Chief of Police at the medical 
facility where such examination would be 
conducted determine that the veteran is an 
unacceptable security risk to be transported 
to a VA medical facility for the examination, 
the RO should request that the appropriate 
official(s) put that finding in writing.

b.  Then, the RO should request that the Texas 
Department of Criminal Justice arrange for a 
prison physician to examine the veteran at the 
prison facility to determine the current 
severity of any left ear hearing loss found to 
be present, and the etiology of any 
hypertension found to be present.  In addition 
to an audiological examination, any other 
indicated tests and studies deemed necessary 
should be performed and all clinical findings 
should be reported in detail, including 
audiometric findings.  Prior to the 
examination, the examiner should review the 
claims folder (the prison physician should be 
provided with a photocopy of all the veteran's 
service medical records and the November 1987 
VA examination report).

c.  As to the veteran's claim for service 
connection for hypertension, the examiner 
should be requested to address the following 
matters:

(i) Does the appellant currently have 
hypertension, and, if so, what are his 
blood pressure readings, and is he under 
medication for the condition?

(ii) If he has such a disability, does it 
represent a disease process or the 
residuals of an injury?

(iii) Taking into consideration the 
evidence incorporated in the October 31, 
1966, enlistment examination report, the 
November 25, 1966, private medical record, 
the November 1987 VA examination report, 
and the records of the Texas Department of 
Criminal Justice, when was the disability 
incurred?

(iv) If such disability was incurred before 
November 27, 1966, was there an increase in 
disability, beyond the natural progress of 
the disorder, during a period of military 
duty?

(v) Is it at least as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that any currently diagnosed hypertension 
was caused by military service, with 
reference to the October 31, 1966, 
enlistment examination report and November 
25, 1966, private medical record, or is 
such an etiology or relationship unlikely 
(i.e., less than a 50-50 probability)?

d.  An audiogram demonstrating the current 
severity of the veteran's service-connected 
left ear hearing loss should be also be 
obtained.  A complete rationale should be 
provided for all opinions expressed.  The 
claims file (or a photocopy of the veteran's 
service medical records and 1987 VA 
examination report) should be made available 
to the reviewer prior to the examination, and 
the examination report should indicate whether 
the veteran's medical records were reviewed.

3.  Thereafter, the RO should readjudicate the 
veteran's claims for service connection for PTSD 
and hypertension, and a compensable evaluation 
for left ear hearing loss.  If the benefits 
sought on appeal remain denied, the veteran and 
his representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant 
actions taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the June 2002 SOC 
including the laws and regulations regarding 
service connection for PTSD (e.g., 38 C.F.R. 
§ 3.304(f)).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



